Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed June 14, 2019.
Claims 1-17 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7-12 and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “440 configured to receive insulin therapy information” in line 9. It is not clear what is meant by 440 in the claim. This is possibly a typographical error, but it cannot be assumed that it is a typographical error. The presence of “440” in the claim makes it so the metes and bounds of the invention cannot be determined, which renders the claims indefinite. Therefore, the claim must be rejected under 35 USC 112(b).
For the purposes of examination, the “440” will be treated as if it was an error and will not be addressed.
Claim 7 also recites the limitation, “receiving, at the medical information portion, the insulin therapy information.” There is no antecedent basis for a “medical information portion” in claim 7, so it is unclear what is intended to be “the medical information portion.”
Claims 8-12 all ultimately depend from claim 7 and inherit the defects of that claim. Claims 8-12 are rejected under 35 USC 112(b) for the same reasons as claim 7.
Claim 14 recites the limitation “wherein receiving insulin therapy information further comprises: receiving one or more of an insulin therapy care plan and test results entered by the provider.” Claim 13, the claim from which claim 14 depends, describes receiving insulin therapy information at the patient with diabetes (PWD) dashboard and transmitting that received data to a health care provider (HCP) dashboard. It is unclear how the “one or more of an insulin therapy care plan and test results entered by the provider” can be input by the patient at the PWD dashboard. As the claim is written, and in context of the specification, the PWD dashboard is an interface that is used by the patient to input patient data and receive notifications from their provider or the system regarding their treatment, and the health care provider uses the HCP dashboard to receive updates regarding patient information and enter data regarding the patient’s treatment, including test results and updates to the therapy plan. Therefore, either the insulin therapy information is input at the PWD dashboard by the patient or the insulin therapy information is entered by the provider at the HCP dashboard. The lack of clarity regarding the input of the insulin therapy information renders the claim indefinite, and it must be rejected under 35 USC 112.
For the purposes of examination, the claim will be interpreted as, “wherein receiving insulin therapy information further comprises: receiving one or more of an insulin therapy care plan and test results.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as processes (claims 1, 7, and 13), which are recited as methods that perform the steps and/or functions of:
Claim 1
Displaying, on the display, a therapy insight, at a provider dashboard associated with a provider caring for a person with diabetes (PWD), wherein the therapy insight comprises clinical advice for insulin-based management of the person's diabetes; receiving insulin therapy information related to insulin-based management of the person's diabetes provided at the provider-dashboard; and updating the therapy insight to include the insulin therapy information.
Claim 7
Displaying, on the display, at a health care provider (HCP) dashboard associated with an HCP caring for a PWD: a number of therapy recommendations associated with one or more therapy insights at an HCP dashboard associated with a HCP caring for a PWD; and 440 configured to receive insulin therapy information associated with any ones of the therapy recommendations; and receiving, at the medical information portion, the insulin therapy information.
Claim 13
 Displaying, on the display: a therapy insight, at a PWD dashboard associated with a PWD, wherein the therapy insight comprises clinical advice for insulin-based management of the person's diabetes; and a dialog box for receiving input of insulin therapy information; receiving, at the dialog box, insulin therapy information related to insulin-based management of the person's diabetes; and transmitting the insulin therapy information to a health care provider (HCP) dashboard of an HCP associated with a provider caring for the PWD.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “certain methods of organizing human activity”, which are interactions between individuals that can include: fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
The claim is directed to a system to perform the process of facilitating interactions between a patient with diabetes and their provider, which is performed by the system:
Claim 1
Generating and providing a healthcare provider advice regarding therapy management of a patient with diabetes and updating that advice based on additional insulin therapy information.
This is managing the behavior of the provider by providing instructions for the provider to following when treating the patient (i.e., the treatment recommendations).
Claim 7

This is managing the personal behavior by providing rules and instructions to the provider by listing the treatment recommendations and having the provider select one.
Claim 13
Allowing a patient to provide information regarding their treatment and deliver that information to the provider.
This is managing the personal behavior of the patient by providing instructions regarding the information the system want the patient to provide and receiving that information.

Additionally, all of these are also directed towards managing the interactions between the patient and the provider by giving directions on what information should be received from one party and provided to the other party. 

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of receiving types of information are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 

The steps of displaying a therapy insight on a dashboard and transmitting insulin therapy information to a health care provider dashboard are examples of necessary data outputting. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps that describe the health care provider, the patient, and the information as being all related to diabetes or insulin therapy are steps that are used to generally link the performance of organizing the human activity to the field of diabetes management. 
The steps reciting generically recited components of a computer system, such as the dashboards being displayed at a device with one or more processors, memory and a display, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a networked system of generic computers capable of displaying a user interface.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as displaying, on the display, or receiving, at the dialog box or medical information portion, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (accessing the data that is to be displayed), sending and receiving data over a network (transmitting 
The recited computer components (e.g., a patient device and a provider device, where each device comprises one or more processors, memory and a display) are all generically recited components (see specification, par. [0048], [0190]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a set of user devices connected over a network facilitating the patient’s diabetes therapy management by receiving information from each party and providing that information and generated recommendations over the network. This is a system of connected generic computers performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-6 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-6 recite the same abstract idea of certain methods of organizing human activity of claim 1.
Claims 2-6 all recite additional limitations that amount to: insignificant extra-solution activities.
Claims 2-3 all recite additional limitations that describe providing the information to the patient with diabetes, which is the insignificant extra-solution activity of necessary data outputting (MPEP 2106.05(g)), and this data outputting is done by sending and receiving information over a network, which is a well-understood, routine, and conventional function of a generic computer when claimed broadly or as an insignificant extra-solution activity (MPEP 2106.05(d).II).
Claims 4-6 all recite additional limitations that amount to mere data gathering and selecting by type and source the data to be manipulated because they all describe receiving information from either the patient or the provider, and they all specify what type of information and where the data must be received at. Mere data gathering and selecting by type and source the data to be manipulated are both insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 8-12 are ultimately dependent from Claim(s) 7 and includes all the limitations of Claim(s) 7. Therefore, claim(s) 8-12 recite the same abstract idea of certain methods of organizing human activity of claim 7.
Claims 8-12 all recite additional limitations describing mere data gathering and selecting by type and source the data to be manipulated because they all describe receiving some kind of information, and they further specify what type of information is to be received. Mere data gathering and selecting by type and source the data to be manipulated are both insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 14-17 are ultimately dependent from Claim(s) 13 and includes all the limitations of Claim(s) 13. Therefore, claim(s) 14-17 recite the same abstract idea of certain methods of organizing human activity of claim 13.
Claims 14-15 recite additional limitations describing mere data gathering and selecting by type and source the data to be manipulated because they all describe receiving some kind of information, and they further specify what type of information is to be received. Mere data gathering and selecting by type and source the data to be manipulated are both insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 16-17 recite additional limitations that are only nominally or tangentially related to the claimed solution. The claims recite the patient dashboard communicating with a clinical decision support system and the provider dashboard receiving information via the clinical decision support system. This limitation only recites the existence of the clinical decision support system, but there is nothing in the claims that requires any use of the clinical decision support other than for routing the information between the patient and the provider. Extra-solution activities that are only nominally or tangentially related to the abstract idea are considered insignificant extra-solution activities (MPEP 2106.05(g)). Additionally, communication between a patient dashboard and a clinical decision support system and transmitting information to the provider via the clinical decision support system are examples of sending and receiving information over a network, which is a well-understood, routine, and conventional function of a generic computer when claimed broadly or as an insignificant extra-solution activity (MPEP 2106.05(d).II).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson (US PG Pub. 2018/0296143).

Claim 1
	Regarding claim 1, Anderson discloses
A method for receiving insulin therapy information related to insulin-based management of person with diabetes (PWD) at a provider-dashboard associated with a provider caring for the PWD, comprising:
Par. [0005], “Described here are analyte measurement devices and disease management systems and methods for providing an actionable suggestion to a patient and/or a health care professional in managing a chronic condition such as diabetes.”
At a device with one or more processors, memory and a display
Par. [0042], “Generally, the computing devices described here may comprise a controller comprising a processor (e.g., CPU) and memory (which can include one or more computer-readable storage mediums). The processor may incorporate data received from memory and user input to control one or more components of the system (e.g., analyte measurement device (210), patient measurement device (220)). The memory may further store instructions to cause the processor to execute modules, processes and/or functions associated with the methods described herein. As used herein, a computing device may refer to any of the computing devices (220, 222), databases (240), and servers (250) as depicted in FIG. 2.”
A health care professional computing device is depicted in fig. 2 with the reference number 222.
Displaying, on the display, a therapy insight, at a provider dashboard associated with a provider caring for a person with diabetes (PWD), wherein the therapy insight comprises clinical advice for insulin-based management of the person’s diabetes
Par. [0012], “In some of these variations, the analyte data, the patient data, and the one or more data trends may be received at the health care professional device, and at least one prompt may be output to modify patient behavior and the device settings at the health care provider device.”
Par. [0095], “A determination may be made whether a prompt should include a command to change device settings of either the patient computing device or health care professional computing device (332) based on the patient's data and trend analysis. If not (332--No), measurement data and analysis trends may be output to the patient (322). If the prompt should include device setting modifications (332--Yes), then a patient prompt may be output for the health care professional to review (334).”
Par. [0097], “On the other hand, a health care professional prompt may be more direct; "Patient John S. has had 15 hyperglycemic events in the last week. John S's A1c is currently at 9.1 and he is at risk for serious complications. It may be beneficial to intervene with a change in prescription, increased test frequency, and/or suggestion to make dietary changes."”
Receiving insulin therapy information related to insulin-based management of the person’s diabetes provided at the provider-dashboard; and updating the therapy insight to include the insulin therapy information
Par. [0012], “In other of these variations, a prompt may be transmitted comprising a suggestion from the health care professional device to the computing device using the communication channel.”
Par. [0098], “The health care professional may input a command to execute the prompt for the patient (336). For example, the health care professional may select the prompt to be output to the patient from a list of generated prompts output in step 334. Additionally or alternatively, the health care professional may execute a prompt to modify device settings of the health care professional device. The device settings may be modified (338) for one or more patient computing devices and health care professional devices. One 
The therapy insight provided to the provider is the full set of available prompts.
The provider selecting a prompt specific to one of the suggestions is receiving the insulin therapy information
Providing the prompt to the patient based on the prompt selected by the provider, including modifications to device settings would be updating the therapy insight based on the insulin therapy information.

Claim 2
	Regarding claim 2, Anderson discloses all the limitations of claim 1. Anderson further discloses
Sending the insulin therapy information to a PWD dashboard associated with the PWD
Par. [0106], “The prompt may be output to the patient (348) on a computing device as described herein. The prompt may include any of the generated trends and include a suggestion to modify device settings as described herein.”

Claim 3
	Regarding claim 3, Anderson discloses all the limitations of claim 1. Anderson further discloses
Sending the updated therapy insight to a PWD dashboard associated with the PWD
Par. [0098], “The health care professional may input a command to execute the prompt for the patient (336). For example, the health care professional may select the prompt to be output to the patient from a list of generated prompts output in step 334.”
Par. [0106], “The prompt may be output to the patient (348) on a computing device as described herein. The prompt may include any of the generated trends and include a suggestion to modify device settings as described herein.”
Par. [0115], “The eighth GUI (540) may optionally include a prompt (542) providing an actionable suggestion of how the patient may increase their wellness indicator and/or observations on how the wellness indicator is derived. The prompt (542) may include observations that may provide additional context to the wellness indicator.”

Claim 4
	Regarding claim 4, Anderson discloses all the limitations of claim 1. Anderson further discloses
Receiving one or more of an insulin therapy care plan and test results entered by the provider
Par. [0093], “In some variations, additional analysis may be generated specifically for the health care professional as well as modification options related to a patient's prescription.”
Par. [0096], “For example, the health care professional may review and select a prompt to modify a patient's prescription (e.g., modify medicine, dosing).”

Claim 5

Receiving the insulin therapy information from a PWD dashboard, wherein the insulin therapy information is entered by the PWD, at the PWD dashboard
Par. [0043], “The computing device may be configured to receive data directly input by a patient and/or it may be configured to receive data from separate devices (e.g., a smartphone, tablet, computer) and/or from a storage medium (e.g., flash drive, memory card). The computing device may receive the data through a network connection, as discussed in more detail herein, or through a physical connection with the device or storage medium (e.g. through Universal Serial Bus (USB) or any other type of port).”
Par. [0044], “The computing device may be configured to receive various types of data. For example, the computing device may be configured to receive a patient's personal data (e.g., gender, weight, birthday, age, height, diagnosis date, anniversary date using the device, etc.), a patient's testing history (e.g., number of tests completed, time each test was completed, date each test was completed, pre or post prandial test markings, how many tests a patient has completed consecutively, etc.), a patient's results history (e.g., glucose level at time test was taken), a patient's diet information (e.g., what a patient had to eat each day, number of alcoholic beverages, amount of carbohydrates consumed, etc.), a patient's exercise information (e.g., if a patient exercised, when the patient exercised, duration of exercise, what type of exercise the patient completed (e.g. biking, swimming, running, etc.), exertion level of the exercise (e.g., low, medium, high), a patient's heart rate during exercise, etc.), general health information of other similarly situated patients (e.g., typical test results for a similar patient at a similar time of day, 

Claim 6
	Regarding claim 6, Anderson discloses all the limitations of claim 1. Anderson further discloses
Receiving the insulin therapy information at an HCP dashboard, wherein the insulin therapy information is entered by an HCP
Par. [0096], “For example, the health care professional may review and select a prompt to modify a patient's prescription (e.g., modify medicine, dosing).”
Par. [0122], “In some variations, the coach and/or health care professional may transmit information (e.g., images, video, text) to display on the patient computing device while the communication channel with the patient is active. In some variations, one or more prompts presented to a coach may guide the information provided by the coach to the patient.”

Claim 7
	Regarding claim 7, Anderson discloses
A method for receiving insulin therapy information related to insulin-based management of person with diabetes (PWD) comprising:
Par. [0005], “Described here are analyte measurement devices and disease management systems and methods for providing an actionable suggestion to a patient and/or a health care professional in managing a chronic condition such as diabetes.”
Par. [0012], “In some variations, a communication channel may be established between the computing device and a health care professional 
At a device with one or more processors, memory and a display
Par. [0042], “Generally, the computing devices described here may comprise a controller comprising a processor (e.g., CPU) and memory (which can include one or more computer-readable storage mediums). The processor may incorporate data received from memory and user input to control one or more components of the system (e.g., analyte measurement device (210), patient measurement device (220)). The memory may further store instructions to cause the processor to execute modules, processes and/or functions associated with the methods described herein. As used herein, a computing device may refer to any of the computing devices (220, 222), databases (240), and servers (250) as depicted in FIG. 2.”
A health care professional computing device is depicted in fig. 2 with the reference number 222.
Displaying, on the display, at a health care provider (HCP) dashboard associated with an HCP caring for a PWD, a number of therapy recommendations associated with one or more therapy insights at an HCP dashboard associated with a HCP caring for a PWD
Par. [0012], “In some of these variations, the analyte data, the patient data, and the one or more data trends may be received at the health care professional device, and at least one prompt may be output to modify patient behavior and the device settings at the health care provider device.”
Par. [0095], “A determination may be made whether a prompt should include a command to change device settings of either the patient computing device or health care professional computing device (332) based on the patient's data and trend analysis. If not (332--No), measurement data and analysis trends may be output to the patient (322). If the prompt should include device setting modifications (332--Yes), then a patient prompt may be output for the health care professional to review (334).”
Par. [0097], “On the other hand, a health care professional prompt may be more direct; "Patient John S. has had 15 hyperglycemic events in the last week. John S's A1c is currently at 9.1 and he is at risk for serious complications. It may be beneficial to intervene with a change in prescription, increased test frequency, and/or suggestion to make dietary changes."”
Configured to receive insulin therapy information associated with any ones of the therapy recommendations
Par. [0012], “In other of these variations, a prompt may be transmitted comprising a suggestion from the health care professional device to the computing device using the communication channel.”
Par. [0098], “The health care professional may input a command to execute the prompt for the patient (336). For example, the health care professional may select the prompt to be output to the patient from a list of generated prompts output in step 334. Additionally or alternatively, the health care professional may execute a prompt to modify device settings of the health 
Receiving, at the medical information portion, the insulin therapy information
Par. [0012], “In some of these variations, the analyte data, the patient data, and the one or more data trends may be received at the health care professional device, and at least one prompt may be output to modify patient behavior and the device settings at the health care provider device.”
Par. [0098], “One or more of steps 336 and 338 may be at least partially performed by a controller of a remote server (220) and/or computing device (222).”
Par. [0122], “In some variations, the coach and/or health care professional may be provided a more detailed view of the patient and analyte data than the patient. In some variations, the coach and/or health care professional may transmit information (e.g., images, video, text) to display on the patient computing device while the communication channel with the patient is active. In some variations, one or more prompts presented to a coach may guide the information provided by the coach to the patient.”

Claim 8
	Regarding claim 8, Anderson discloses all the limitations of claim 7. Anderson further discloses
Receiving selection of one of the number of recommendations
Par. [0093], “The health care professional may be provided access to the same analysis available to the patient. In some variations, additional analysis 
Par. [0097], “On the other hand, a health care professional prompt may be more direct; "Patient John S. has had 15 hyperglycemic events in the last week. John S's A1c is currently at 9.1 and he is at risk for serious complications. It may be beneficial to intervene with a change in prescription, increased test frequency, and/or suggestion to make dietary changes."”
This allows for suggestions to be broad, such as “intervene with a change in prescription”.
Receiving insulin therapy information associated with the selected one of the number of recommendations
Par. [0096], “For example, the health care professional may review and select a prompt to modify a patient's prescription (e.g., modify medicine, dosing). In some variations, the patient prompt for health care professional review may comprise one or more of medical suggestions (e.g., medical information related to facts and information) and medical advice (e.g., diagnosis and/or prescribing a treatment for a medical condition).”
Receiving a command from the health care professional for a specific change to the medicine or dosing prescribed to the patient that would be received in response to the suggestion that the prescription be changed is the “receiving insulin therapy information”.

Claim 10

Receiving a document associated with any ones of the therapy recommendations
Par. [0108], “In other variations, prompts provided to a plurality of patients may include observations such as educational information (e.g., health-related article, news, etc.), motivational material (e.g., messaging), and/or other kinds of suitable information to promote better health. Such prompts may be specific or targeted to a set of patients based on one or more shared characteristics (e.g., health characteristic, characteristic of belonging to a shared, common organization, etc.).”
Including materials such as news and articles in the data sent to the patient shows that the documents were received as part of generating the prompt.
Par. [0109], “Although methods for managing a patient population are described primarily with respect to a health care professional managing a patient population, other variations of the method may additionally or alternatively including providing other kinds of users with patient and/or patient population information and allowing such users to provide prompts and other information.”
This shows that the prompts for sending the documents to the patients are managed by the provider.

Claim 11
	Regarding claim 11, Anderson discloses all the limitations of claim 7. Anderson further discloses
Upon receiving the insulin therapy information, receiving input to send the insulin therapy information to a PWD dashboard associated with the PWD
Par. [0098], “The health care professional may input a command to execute the prompt for the patient (336). For example, the health care professional may select the prompt to be output to the patient from a list of generated prompts output in step 334.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gordon (US PG Pub. 2003/0167185).

Claim 9
	Regarding claim 9, Anderson discloses all the limitations of claim 7. Anderson further discloses
The use of notes as part of the patient data
Par. [0122], “The sixteenth GUI (820) may include patient data including one or more of general health information (e.g., height, weight, gender, age, etc.), prescription information, diagnosis, testing history, charts, timeline, contact information, employer information, insurance information, program information (e.g., diabetes education, motivation, compliance), and notes, and the like.”
However, Anderson does not explicitly teach
Receiving a textual note associated with the any ones of the therapy recommendations
Gordon teaches
Receiving a textual note associated with the any ones of the therapy recommendations
Par. [0071], “Clicking on the SOAP (subjective objective assessment and plan) button will display a display screen into which the healthcare provider can enter additional SOAP notes, beyond those automatically generated by the system in conjunction with the user's use of the system, as can be appreciated by one skilled in the art.”
Par. [0081], “The display 402 also includes a subjective-objective assessment and plan (SOAP) section in which can be displayed notes that are entered by the healthcare provider, along with patient data, and so on.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Anderson the ability to receive textual notes from the provider associated with any one of the therapy recommendations because it allows the provider to add additional information for the user beyond what would normally be generated by the system (see Gordon, par. [0071]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ensey (US PG Pub. 2018/0181720).

Claim 11
	Regarding claim 12, Anderson discloses all the limitations of claim 7. Anderson further discloses
Receiving input to cause the system to perform an action
Par. [0031], [0083] describe situations where the system is about to perform an action, such as schedule an appointment or modify device settings. The system requests user input before performing those actions.
However, Anderson does not teach
	Upon receiving the insulin therapy information, sending the insulin therapy information to an electronic medical records system
Ensey teaches
Upon receiving the insulin therapy information, sending the insulin therapy information to an electronic medical records system
Par. [0067], “Example processor 130 processes data received at input 110 and generates a result that can be provided to one or more of output 120, memory 140, and communication interface 150… As another example, processor 130 can process updated patient information obtained via input 110 to provide an updated patient record to an EMR via communication interface 150.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Anderson the ability to store input information regarding a patient’s therapy in an electronic medical records system, as taught by Ensey, because it helps manage the patient’s data, which results in improved care (see Ensey, par. [0057]).

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson.

Claim 13
	Regarding claim 13, Anderson discloses
A method for receiving insulin therapy information related to insulin-based management of person with diabetes (PWD) at a PWD dashboard, comprising: 
Par. [0005], “Described here are analyte measurement devices and disease management systems and methods for providing an actionable suggestion to a patient and/or a health care professional in managing a chronic condition such as diabetes. These systems and methods may, for example, obtain patient data from a plurality of devices, integrate the data, and analyze it for trends that may be presented to the patient and/or health care professional 
At a device with one or more processors, memory and a display:
Par. [0042], “Generally, the computing devices described here may comprise a controller comprising a processor (e.g., CPU) and memory (which can include one or more computer-readable storage mediums). The processor may incorporate data received from memory and user input to control one or more components of the system (e.g., analyte measurement device (210), patient measurement device (220)). The memory may further store instructions to cause the processor to execute modules, processes and/or functions associated with the methods described herein. As used herein, a computing device may refer to any of the computing devices (220, 222), databases (240), and servers (250) as depicted in FIG. 2.”
A patient computing device is depicted in fig. 2 with the reference number 220.
Displaying, on the display: a therapy insight, at a PWD dashboard associated with a PWD, wherein the therapy insight comprises clinical advice for insulin-based management of the person’s diabetes
Par. [0080], “The prompt may, in some variations, function as an automated digital coach with suggestions and/or observations for improving health. The trend analysis may be presented to users along with an actionable suggestion to improve their health without any intervention from a human coach.”
Par. [0092], “In some variations, the actionable prompts may be output to one or more of the patient and a set of predetermined contacts through mobile Push notifications, text messages, voice calls, e-mails, and the like. In some 
See also Fig. 6B
Receiving input of insulin therapy information
Par. [0056], “In some variations, the user interface may comprise an input device (e.g., touch screen) and output device (e.g., display device) and be configured to receive input data from one or more of the measurement devices (210, 212), network (230), database (240), and server (250). For example, user control of an input device (e.g., keyboard, buttons, touch screen) may be received by the user interface and may then be processed by processor and memory for the user interface to output a control signal to one or more measurement devices (210, 212).”
See also par. [0089], “In another example, a glucose measurement below 40 mg/dL may output a prompt to the patient's phone requesting confirmation that the patient is OK.”
Receiving insulin therapy information related to insulin-based management of the person’s diabetes
Par. [0044], “The computing device may be configured to receive various types of data. For example, the computing device may be configured to receive a patient's personal data (e.g., gender, weight, birthday, age, height, diagnosis date, anniversary date using the device, etc.), a patient's testing 
Par. [0056], “In some variations, the user interface may comprise an input device (e.g., touch screen) and output device (e.g., display device) and be configured to receive input data from one or more of the measurement devices (210, 212), network (230), database (240), and server (250). For example, user control of an input device (e.g., keyboard, buttons, touch screen) may be received by the user interface and may then be processed by processor and memory for the user interface to output a control signal to one or more measurement devices (210, 212).”
These describe the ability for the patient to input patient data, such as age, weight, or analyte measurements.
Par. [0117], “For example, the tenth GUI (610) includes display of a Push Notification Alert that suggests a user take action in response to the patient's low blood sugar. The user may input a command (e.g., swipe motion) to 
This shows the patient can input information regarding whether or not they have “received and/or followed the suggestions”, which relates to whether the patient is complying with the therapy.
Transmitting the insulin therapy information to a healthcare provider (HCP) dashboard of an HCP associated with a provider caring for the PWD
Par. [0122], “FIG. 8B depicts a sixteenth GUI (820) providing patient and analyte data of a patient to a coach and/or health care professional. The sixteenth GUI (820) may include patient data including one or more of general health information (e.g., height, weight, gender, age, etc.), prescription information, diagnosis, testing history, charts, timeline, contact information, employer information, insurance information, program information (e.g., diabetes education, motivation, compliance), and notes, and the like.”
However, Anderson does not explicitly disclose
A dialog box for receiving input of insulin therapy information, and receiving, at the dialog box, the insulin therapy information
The following limitations would have been obvious in light of Anderson:
A dialog box for receiving input of insulin therapy information, and receiving, at the dialog box, the insulin therapy information
Anderson teaches the ability to provide prompts and notifications that solicit information from the patient (see Par. [0089]), and the ability to provide see Par. [0056] and [0061]). Combined these are allowing the user to respond to the prompt for additional information by providing a text input.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Anderson the ability to provide a dialog box for receiving information from a patient because it is combining two prior art elements (the prompts soliciting patient information and the textual input) according to known methods (providing a text input field in the interface that provides the prompt), to achieve predictable results (a system that can provide a prompt on a display that is able to receive textual input responding to the prompt), with no additional Graham v. Deere considerations.
Additionally, providing the dialog box allows the patient to respond to the prompts that are displayed to the patient (see Par. [0031]) using an input method that is known (e.g., a keyboard) (see Par. [0056]).

Claim 14
	Regarding claim 14, Anderson teaches all the limitations of claim 13. Anderson further teaches
Receiving one or more of an insulin therapy care plan and test results 
Par. [0061], “For example, patient measurement devices may include one or more of a wearable device (e.g., activity tracker), sleep tracker, hydration tracker, blood pressure monitor, heart rate monitor, cholesterol monitor, A1c test device, scale, geolocation devices (e.g., GPS, GLONASS), smartphone, tablet, smart refrigerator, implantable device, ingestible device, and other diagnostic devices. Furthermore, patient data may be generated on a computing device running an application such as a nutrition (e.g., calorie, meal) analysis application that may, for example, be manually input to the 
This shows that the system has the ability to receive patient testing results. The system also has the ability to receive patient input rather than access information from the devices.
Par. [0080], “In some variations, a prompt may indicate patient compliance with an expected testing regimen (or lack thereof), and further include encouragement to the patient to better comply with the regimen. For example, if a user is complying with the expected testing, diet, and/or exercise regimen (e.g., consecutively or consistently testing at prescribed times, step goal, intensity minutes goal, diet goals), the prompt may acknowledge and praise the patient using a GUI (see FIG. 4).”
Entering information regarding the patient’s compliance is showing that the patient is conforming to the therapy care plan.

Claim 15
	Regarding claim 15, Anderson discloses all the limitations of claim 13. Anderson further teaches
Wherein receiving insulin therapy information further comprises receiving one or more of a document and textual input
Par. [0043], “In some variations, the computing device may be configured to access and/or receive data from different sources. The computing device may be configured to receive data directly input by a patient and/or it may be configured to receive data from separate devices (e.g., a smartphone, tablet, computer) and/or from a storage medium (e.g., flash drive, memory card).”
Par. [0053], “For example, a user interface of the computing device may include an input device for a user to input commands and an output device for a user to receive output (e.g., patient data analysis and prompts on a display device).”
Par. [0056], “For example, user control of an input device (e.g., keyboard, buttons, touch screen) may be received by the user interface and may then be processed by processor and memory for the user interface to output a control signal to one or more measurement devices (210, 212).”
Par. [0061], “Furthermore, patient data may be generated on a computing device running an application such as a nutrition (e.g., calorie, meal) analysis application that may, for example, be manually input to the nutrition application. Therefore, in some cases, the patient measuring device need not necessarily generate patient data using sensors. As used herein, a patient measuring device may also refer to devices storing patient data accessible through a network (e.g., website, remote server, cloud database, etc.). For example, patient data may be pulled from a patient's activity tracker platform.”
Par. [0118], “The confirmation prompt may ask the user to transmit a text message response indicating whether the patient followed the suggestion indicated in the prompt.”

Claim 16
	Regarding claim 16, Anderson teaches all the limitations of claim 13. Anderson further teaches
The PWD dashboard communicates with a clinical decision support system
Par. [0005], “These systems and methods may, for example, obtain patient data from a plurality of devices, integrate the data, and analyze it for trends 
A clinical decision support system is one that receives and analyzes patient data and output diagnosis or treatment recommendations based on that analysis. Though not explicitly recited as a clinical decision support system, this system performs the functions of a clinical decision support.
See also par. [0029].

Claim 17
	Regarding claim 17, Anderson teaches all the limitations of claim 16. Anderson further teaches
Transmitting the insulin therapy information to the HCP dashboard via the clinical decision support system
Par. [0005], “These systems and methods may, for example, obtain patient data from a plurality of devices, integrate the data, and analyze it for trends that may be presented to the patient and/or health care professional along with one or more suggestions that the patient and/or health care professional may take action on in view of the trends.”
This shows that the patient data is submitted to the system that analyzes the patient data, and that system outputs the received and analyzed patient data to the health care professional.
See also par. [0029].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D. MOSELEY/Examiner, Art Unit 3686